           Case 2:21-cv-00985-JAD-NJK Document 10 Filed 07/26/21 Page 1 of 1




 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5
                                       DISTRICT OF NEVADA
 6
 7   NEWTON DORSETT,
                                                            Case No. 2:21-cv-00985-JAD-NJK
 8          Plaintiff,
                                                                          ORDER
 9   v.
10   BRIAN MOGENSEN, et al.,
11          Defendants.
12         Each non-governmental party is required to file a certificate of interested parties
13 concurrently with its first appearance in a case. Fed. R. Civ. P. 7.1(b)(1); Local Rule 7.1-1(c). The
14 Court previously ordered Defendant Brian Mogensen to file a certificate of interested parties by
15 July 23, 2021. Docket No. 9. Defendant has failed to do so. Accordingly, Defendant must file a
16 certificate of interested parties by August 5, 2021. FAILURE TO COMPLY WITH THIS
17 ORDER MAY RESULT IN SANCTIONS.
18         IT IS SO ORDERED.
19         Dated: July 26, 2021
20                                                               ______________________________
                                                                 Nancy J. Koppe
21                                                               United States Magistrate Judge
22
23
24
25
26
27
28

                                                     1
